RULE to show cause why a sale of land should not be set aside.
The property sold in this case was the right of Tincey Moore, as tenant in dower, in the lands of her late husband; and the dower had not been laid off. *Page 319 
Graham was the purchaser; and now objected to the sale, because he could get no title; the dower (not assigned) being no estate liable to be levied on or sold. (13 Wend. Rep., 524; 10 Ib., 414, 528; 2 Cowen'sRep., 638; 1 Cruise Dig., 131, 194-5; 14 Mass. Rep., 378.)
Mr. Saulsbury said, caveat emptor; but the court set aside the sale.
                                                        Rule absolute.